Case 1:17-cr-00548-PAC Document 455-6 Filed 02/24/21 Page 1 of 7




   EXHIBIT F
        Case 1:17-cr-00548-PAC Document 455-6 Filed 02/24/21 Page 2 of 7

3 – Presumption of Innocence: Do You Want to Play a Game?


 Presumption of Innocence: Do You Want
            to Play a Game?
The criminal justice system is nothing more than a corrupt, unfair game. Particularly in the
federal system, prosecutors are handed everything on a silver platter: confidential informants,
video evidence, phone and wiretaps, admission to undercover agents, etc. The FBI and AUSA
have had decades to perfect their system against the accused and they are exceptionally good at
it. Not due to intelligence, mind you, they simply follow a playbook much like tech support; any
slight deviation that forces them to think for themselves typically results in failure. The FBI
playbook dates back to J. Edgar Hoover—a man known for transforming the FBI into his
personal secret police and using them to covertly and illegally collect evidence and scandalous
information to build secret files to intimidate and harass all those he deemed as a threat to his
power. Most incredulous were his attempts to undermine the civil rights movement, proposal to
suspend the writ of habeas corpus, and even blackmail congressmen, senators, and presidents to
maintain his power. Hoover was a conniving. deceptive man who had no respect for the law and
only sought power; he was ruthless at imposing his will and the full weight of the federal
government on all he judged guilty utilizing any means necessary to destroy. Clearly, an
inspirational hero to this depraved bureau that he created and where he is still honored to this day
as their headquarters carry on his namesake.


The first huge addition to The Playbook was the invention of mandatory minimum sentencing in
the Boggs Act of 1952. Guess what crime Congress found so abhorrent that it justified the
necessity to compel all judges to impose a mandatory prison sentence of 2-10 years in prison?
Possession of marijuana, That's right, the simple non-violent, victimless crime of possessing
marijuana, which today in legal in many states, required the defendant to spend AT LEAST two
years in prison. Two years in prison. Two years of your life lost forever because you literally had
marijuana in your pocket. This law was passed out of fear to target Mexican immigrants who
were bringing it with them across the border. Literally, fear mongering of immigrants and
propaganda films released to demonize marijuana and all those who used it prompted its
criminality and the inception of mandatory minimum sentencing. This was the building block for
the prison industrial complex and modern-day slavery—the cascading effects of which we still
feel today; it has had a devastating impact on the poor.



After the implementation of stiff mandatory sentencing, the next major addition to The Playbook
was handed over by the Supreme Court in the 1970 Brady v. U.S. decision. The Supreme Court
formally recognized plea bargaining which has revolutionized the criminal justice system. With

                                                 1
        Case 1:17-cr-00548-PAC Document 455-6 Filed 02/24/21 Page 3 of 7

3 – Presumption of Innocence: Do You Want to Play a Game?

Congress' creation of extremely high mandatory sentencing of 5, 10, 15 year sentences they
could now avoid trials altogether by offering less than minimum for a guilty plea—and so began
the downfall of trials and trial lawyers; no one would dare risk the potential minimum of 10
years in prison if they could plead out to 3. The Supreme Court itself even recognized this and
warned that plea incentives which were sufficiently large or coercive as to over-rule defendants'
abilities to act freely, or used in a manner giving rise to a significant number of innocent people
pleading guilty, might be prohibited or lead to concerns over constitutionality. Specifically,
associate judge Byron White wrote the following in the case opinion:

       This is not to say that guilty plea convictions hold no hazards for the innocent, or that the
       methods of taking guilty pleas presently employed in this country are necessarily valid in
       all respects. This mode of conviction is no more foolproof than full trials to the court or
       to the jury. Accordingly, we take great precautions against unsound results. and we
       should continue to do so, whether conviction is by plea or by trial. We would have
       serious doubts about this case if the encouragement of guilty pleas by offers of leniency
       substantially increased the likelihood that defendants, advised by competent counsel,
       would falsely condemn themselves.

As to this coercive effect, in the book Presumed Guilty: When Innocent People Are Wrongly
Convicted (1991), author Martin Yant discusses the use of coercion in plea bargaining:


       Even when the charges are more serious, prosecutors often can still bluff defense
       attorneys and their clients into pleading guilty to a lesser offense.
       As a result, people who might have been acquitted because of lack of evidence, but also
       who are in fact truly innocent, will often plead guilty to the charge. Why? In a word, fear.
       And the more numerous and serious the charges, studies have shown, the greater the fear.
       That explains why prosecutors sometimes seern to file every charge imaginable against
       defendants.


This is exactly what happened with the toxic combination of mandatory sentencing and plea
bargaining as is readily apparent in the 98% plea bargain rate that we see today.
Additionally, the effect of mandatory sentencing was to taint the justice system. Juries no longer
simply decided guilt or innocence of a crime—they now imposed sentencing; however, it is
typically not permitted to inform juries which crimes carry mandatory sentencing or for how
long! Why is this? If the jury knew the absolute absurdity of some of these mandatory sentences
they would have no choice but to engage in jury nullification and find the defendant not guilty.
Many Americans don't even know that they possess this powerful check on both Congress and
the Judicial system—to find a defendant not guilty based on external factors to the charges,
namely, treatment of the defendant, disagreement with the law, disagreement with the


                                                 2
        Case 1:17-cr-00548-PAC Document 455-6 Filed 02/24/21 Page 4 of 7

3 – Presumption of Innocence: Do You Want to Play a Game?

sentencing, or really for any reason whatsoever. This powerful tool is purposefully undermined
by hiding mandatory minimum sentences.


Ironically, 1984 is the worst year for the American justice system as it brought about the absolute
destruction of liberty for the accused. Big Brother obliterated fairness and redefined the
"presumption of innocence" as its deceptive doublespeak antithesis. In the Bail Reform Act of
1984, Congress created a preventive detention system for the first time in the history of our great
country. In doing so it violated a myriad of Constitutional amendments: It violated the 8th
amendment by allowing the excessive bail of infinity to be imposed and the infliction of cruel
and unusual punishment on those accused of a crime; It violated the 5th amendment's due
process clause which implies "innocent until proven guilty"—a decision by a judge to incarcerate
is in direct violation of innocence; It violated the 6th amendment as there is no possible way a
fair trial is even possible when the accused is incarcerated throughout the entire pretrial and trial.
Not to mention the harm to one's personal and professional reputation, health and well-being,
and inability to adequately assist in legal defense. You lose income and the ability to effectively
communicate with your attorneys. You lose the notion of fairness as you are brought to your trial
in chains from prison. Today, more than 20% of the entire prison population are in pretrial.
These 450,000 accused are almost the same total of the entire prison population in 1980 of
500,000. In 2014 the prison population exceeded 2.2 million people. In 1987 these constitutional
concerns were raised to the Supreme Court in U.S. v. Salerno. The Supreme Court erroneously
upheld the law. In Chief Justice Rehnquist's opinion of the court, he stated "the mere fact that a
person is detained does not inexorably lead to the conclusion that the government has imposed
punishment." (He
further reterenced his opinion of the court in Bell v. Wolfish). I'm not sure how else the court
could view incarceration—a reward? A great vacation? The Supreme Court is made up by man,
which is not infallible, and so neither is the court. They have made mistakes in the past, but to
uphold the notion of preventive detention for 30 years is a devastating assault on the founding
principles of our country of which I'm sure our forefathers are turning in their graves. Justice
Thurgood Marshall, a true American hero and ally to the Constitution, vehemently opposed
Rehnquist in his dissent:


       This case brings before the Court for the first time a statute in which Congress
       declares that a person innocent of any crime may be jailed indefinitely, pending the
       trial of allegations which are legally presumed to be untrue, if the Government
       shows to the satisfaction of a judge that the accused is likely to commit crimes,
       unrelated to the pending charges, at any time in the future. Such statutes, consistent
       with the usages of tyranny and the excesses of what bitter experience teaches us to
       call the police state, have long been thought incompatible with the fundamental
       human rights protected by our Constitution. Today a majority of this Court holds

                                                  3
        Case 1:17-cr-00548-PAC Document 455-6 Filed 02/24/21 Page 5 of 7

3 – Presumption of Innocence: Do You Want to Play a Game?

       otherwise. Its decision disregards basic principles of justice established centuries
       ago and enshrined beyond the reach of governmental interference in the Bill of
       Rights.


Furthermore, the incredible research paper titled "The Effects of Pre-Trial Detention on
Conviction, Future Crime, and Employment: Evidence from Randomly Assigned Judges" was
published in 2016 by Will Dobbiey, Jacob Goldinz, and Crystal Yang. Their work is remarkable
and their conclusion undeniable:


       This paper estimates the impact of being released before trial on criminal case outcomes,
       future crime, formal sector employment, and the receipt of government benefits. We find
       that pre-trial release significantly decreases the probability of conviction, primarily
       through a decrease in guilty pleas. Pre-trial release mechanically increases pre-trial crime
       and failures to appear in court, but has no detectable effect on future crime. Finally, we
       find suggestive evidence that pretrial release increases formal sector attachment both
       through an increase in formal sector employment and the receipt of tax- and employment-
       related government benefits. Many of the estimated effects are larger for defendants with
       no prior offenses in the past year and defendants employed in the year prior to bail. We
       argue that these results are consistent with (i) pre-trial release strengthening defendants'
       bargaining position during plea negotiations, and (ii) a criminal conviction lowering
       defendants' attachment to the formal labor market.



Pre-trial release decreases the probability of pleading guilty by 12% and the probability of being
found guilty by 15.6%. Pretrial detention is therefore a contributing factor to the verdict and in
direct violation of the 6th amendment's guarantee to a fair trial—of this there is no question.


Where else did the Supreme Court fail us in 1984? The Good Faith Doctrine, which was
established in U.S. vs. Leon. Search warrant affidavits were overturned previously due to
negligence and incompetence by officers. The Supreme Court thus sought protection for these
officers by providing a good faith exception to the exclusionary rule to the 4th amendment. What
this means is search warrants in federal court cannot be thrown out because the probable cause is
found to be false or an officer was negligent or even incompetent in compiling the affidavit. In
fact, a judge can't even rule that based upon the evidence provided in stark contrast to the
probable cause that he would not have found probable cause himself to issue the warrant.
Essentially, even if the warrant is entirely false as long as the officer tried his hardest then the
evidence is still admissible in court. How absurd! The court stated that an officer acting in good
faith and within the scope of a search warrant should NOT be subjected to 4th amendment

                                                 4
        Case 1:17-cr-00548-PAC Document 455-6 Filed 02/24/21 Page 6 of 7

3 – Presumption of Innocence: Do You Want to Play a Game?

constitutional violations. If the officer had reason to believe their actions were legal then it is
legal. Thus, the more ignorant law enforcement officers are, the more they'll be able to get away
with. And so, the standard for challenging search warrants in federal court was drastically raised
so that you must show the officer outright lied or acted in a reckless disregard for the law. Once
again the Constitution's only knight, Thurgood Marshall dissented. He joined Brennan in this
dissent:


       Ten years ago, in United States v. Calandra, 414 U. S. 338 (1974), I expressed the fear
       that the Court's decision “may signal that a majority of my colleagues have positioned
       themselves to reopen the door [to evidence secured by official lawlessness] still further
       and abandon altogether the exclusionary rule in search and seizure cases." Since then, in
       case after case, I have witnessed the Court's gradual but determined strangulation of the
       rule. It now appears that the Court's victory over the Fourth Amendment is complete.
       That today's decisions represent the piece de resistance of the Court's past efforts cannot
       be doubted, for today the Court sanctions the use in the prosecution's case in chief of
       illegally obtained evidence against the individual whose rights have been violated a result
       that had previously been thought to be foreclosed. [...]
       Although the Court brushes these concerns aside, a host of grave consequences can be
       expected to result from its decision to carve this new exception out of the exclusionary
       rule. A chief consequence of today's decisions will be to convey a clear and unambiguous
       message to magistrates that their decisions to issue warrants are now insulated from
       subsequent judicial review. Creation of this new exception for good faith reliance upon a
       warrant implicitly tells magistrates that they need not take much care in reviewing
       warrant applications, since their mistakes will, from now on, have virtually no
       consequence: if their decision to issue a warrant was correct, the evidence will be
       admitted; if their decision was incorrect but the police relied in good faith on the warrant,
       the evidence will also be admitted. Inevitably, the care and attention devoted to such an
       inconsequential chore will dwindle. Although the Court is correct to note that magistrates
       do not share the same stake in the outcome of a criminal case as the police, they
       nevertheless need to appreciate that their role is of some moment in order to continue
       performing the important task of carefully reviewing warrant applications. Today's
       decisions effectively remove that incentive.


Moreover, the good faith exception will encourage police to provide only the bare minimum of
information in future warrant applications. The police will now know that, if they can secure a
warrant, so long as the circumstances of its issuance are not "entirely unreasonable," ante at 468
U. S. 923, all police conduct pursuant to that warrant will be protected from further judicial
review. The clear incentive that operated in the past to establish probable cause adequately
because reviewing courts would examine the magistrate's judgment carefully, see, e.g., Franks v.

                                                 5
        Case 1:17-cr-00548-PAC Document 455-6 Filed 02/24/21 Page 7 of 7

3 – Presumption of Innocence: Do You Want to Play a Game?

Delaware, 438 U. S. 154, 438 U. S. 169-170 (1978); Jones v. United States, 362 U. S. 257, 362
U. S. 271-272 (1960); Giordenello v. United states, 357 U. S. 480, 357 U. S. 483 (1958), has
now been so completely vitiated that the police need only show that it was not "entirely
unreasonable" under the circumstances.

What is the purpose of the Bill of Rights? What is the purpose of the Constitution'? Today, these
documents have been entirely eroded and are completely meaningless as the judicial branch of
the United States of America has failed to uphold the law and protect the fights of the accused
against the incursion of Congress' unrelenting pursuit to invalidate them. Incredulously, these
indefeasible liberties have been usurped; These inalienable rights stolen. The Supreme Court's
reprehensible and unconscionable acceptance of mandatory minimum sentencing, coercive plea
bargains, and outright totalitarian pretrial detention renders the entire Constitution and Bill of
Rights inert. Rehnquist's contradictory and nonsensical rulings are incomprehensible and should
elicit contemptible scorn from all those who hold traditional American values such as liberty and
justice for all—His repugnant reign of terror has devastated the court and left America in a state
of wretched tyranny as the federal government can freely abduct its own citizens, inhumanely
cage them indefinitely, threaten to enslave them for decades, and then coerce them into
abdicating their right to a trial and appeal as they plead guilty regardless of their own culpability.
This overt treachery against its own people is nothing short of a national embarrassment. Clearly,
the American experiment of democracy and a republic has resulted in catastrophic failure.


—John Galt




                                                  6
